Order
PER CURIAM.
Caleb D. Wheeler was convicted of unlawful use of a weapon, in violation of section 571.030.1(1) RSMo 2000. Wheeler’s conviction stems from an incident in which the vehicle in which he was a passenger was stopped by police and an officer discovered a handgun on Wheeler’s person during a pat-down search. Wheeler’s sole point on appeal is that the trial court erred as a matter of law and to his prejudice when it overruled all of his motions to suppress the evidence and objections at trial to the evidence obtained as a result of an unlawful stop/seizure of the vehicle in which he was a passenger because the seizure was in violation of his Fourth Amendment rights as the State failed to prove that any violation of section 304.019 had occurred in that (1) the arresting officer only testified that he did not observe the “vehicle signal,” and (2) the vehicle was not in a “direct course” on the street prior to making a left-hand turn.
Affirmed. Rule 30.25(b).